MEMORANDUM *
Robert Lincoln appeals the district court’s denial of his motion to suppress evidence found during a search of his person and vehicle, as well as statements he made before and after his formal arrest. Lincoln seeks to suppress the evidence and statements as the fruit of violations of the Fourth Amendment and Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). We affirm.
I. TERRY STOP AND FRISK
Officers had reasonable suspicion to detain Lincoln briefly and frisk him for weapons. Officers knew specific, articulable facts that provided a reasonable basis to infer that Lincoln was engaged in criminal activity. See, e.g., United States v. Michael R., 90 F.3d 340, 345 (9th Cir.1996) (stating standard). Officers responded to a 911 call in which Lincoln’s girlfriend complained that the two had been fighting and Lincoln was selling drugs. Officer Hokenson also had been called to Lincoln’s trailer the night before for a similar do*636mestie disturbance. When the officers arrived, Lincoln was letting the air out of a van’s tires in the middle of the night. Finally, the officers knew that drug dealers often carry guns and that domestic disturbances often escalate into violent situations. These facts gave rise to reasonable suspicion for the Terry stop and the subsequent frisk for weapons.
During the frisk, when Officer Clark felt a hard, cylindrical object that he thought could be a pocket knife, he was permitted to remove the object to assure himself that it was not a weapon. See, e.g., United States v. Mattarolo, 209 F.3d 1153, 1158 (9th Cir.2000); United States v. Thompson, 597 F.2d 187, 191 (9th Cir.1979). His questions about its contents did not constitute a search or manipulation of the object.1 Compare Muehler v. Mena, — U.S. -, 125 S.Ct. 1465, 1471-72, 161 L.Ed.2d 299 (2005), with Minnesota v. Dickerson, 508 U.S. 366, 378-79, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993).2
II. REMAINING CHALLENGES
Lincoln’s remaining challenges also fail. First, the district judge did not clearly err in his conclusion that the physical evidence would have been inevitably discovered. Second, the physical evidence would have been admissible even if there had been a violation of Lincoln’s Miranda rights. See United States v. Patane, 542 U.S. 630, 124 S.Ct. 2620, 2630-31, 159 L.Ed.2d 667 (2004) (plurality opinion) (concluding that Miranda does not require suppression of physical evidence discovered as fruit of a defendant’s unwarned, yet voluntary, statements).
Finally, the district judge properly denied the suppression of the statements that Lincoln made on the way to the station. Lincoln’s statement that he “only sells drugs because of [his girlfriend]” was spontaneous and not made in response to custodial interrogation. Officer Clark’s statements to Lincoln were not “ ‘reasonably likely to elicit an incriminating response from’ ” Lincoln. United States v. Orso, 266 F.3d 1030, 1033 (9th Cir.2001) (en banc) (quoting Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because articulable suspicion permitted the officers to frisk Lincoln without his consent, we need not address Lincoln’s contention that his consent to the search was not voluntary.


. Unlike the dissent, the majority of the panel concludes that this case is distinguishable from United States v. Miles, 247 F.3d 1009 (9th Cir.2001), because Officer Clark did not know whether the object was a weapon when he removed it from Lincoln's pocket. His inquiry did not extend the detention and thus was permissible under Muehler, 125 S.Ct. at 1471.